DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”): “an insulation means” in claims 3 and 5 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claims 1 and 5-6 are objected to because of the following informalities:  claims 1 and 5 each recites: “a gas turbine” in lines 5 and 3 respectively which should read “a turbine”.  Claim 6 recites: “the gas turbine” in line 3 which should read “the turbine”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5
Claim 3 recites: “in the course line” in line 3. There is insufficient antecedent basis for this limitation in the claim. It is also unclear what the limitation means or what is referring to.
Claim 3 further recites: “a bleed and/or removal line” in lines 7-8. It is unclear if this is part of “a plurality of bleed air and/or removal lines” recited in claim or is a different one. The metes and bounds of the claim are unclear.
Claim 5 recites the limitation "the end side" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertson et al. (US 2010/0162726 A1) hereinafter Robertson.
Regarding claim 1, Robertson teaches a method for installing a gas turbine of a first design at a position of an existing power plant at which position a gas turbine assembly of a second design was previously installed on a foundation (16) (Fig. 1, paras. 0027-0030) which is designed specifically for said second design (paras. 0027-0030), the gas turbine engine assembly comprising: at least one housing (Fig. 1), a compressor (18), a combustor chamber (20), a gas turbine (22) (Fig.1 , para. 0030) and a plurality of bleed air and/or removal lines (74) which are routed on the outside along the housing (para. 0029), the method comprising:

in a second step installing the changed gas turbine assembly on the existing foundation (paras. 0027-0030).
Regarding claim 2, Robertson teaches all the claimed limitations as stated above in claim 1. Robertson further teaches the first step is carried out at least for the most part at different location than the second step (paras. 0027-0030).
Regarding claim 3, Robertson teaches all the claimed limitations as stated above in claim 1. Robertson further teaches the changes which are carried out in the first step comprises a movement of position and or a change in the line of course of at least one bleed air and/or removal lines (paras. 0027-0030).
Regarding claim 4, Robertson teaches all the claimed limitations as stated above in claim 1. Robertson further teaches changes to the housing of the gas turbine assembly performed within the context of the first step in the form of a decrease in size of housing flanges (Figs. 1-2, paras. 0027-0030).
Claim(s) 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sancewich et al. (US 2014/0123680 A1).
Regarding claim 5, Sancewich teaches a gas turbine assembly comprising at least a housing (30) (Fig. 1, para. 0037) which extends in a longitudinal direction, a compressor (22), a combustor chamber (24) and a gas turbine (26) which are arranged behind one another in the longitudinal direction (Fig. 1, para. 0036 and Sancewich annotated FIG. 1 below), and 

wherein at least some of the bleed air and removal lines have a non-constant external diameter (Sancewich annotated FIG. 1 below) and/or a plurality of lines sections which extends in the longitudinal direction and substantially parallel to the housing (Fig. 1).


    PNG
    media_image1.png
    602
    798
    media_image1.png
    Greyscale

Regarding claim 6, Sancewich teaches all the claimed limitations as stated above in claim 5. Sancewich further teaches at least some of the bleed air and removal lines have in the region of the combustion chamber and/or the gas turbine a line section with a smaller external diameter than in other line sections and/or a line section which extends in the longitudinal direction and substantially parallel to the housing, the longitudinal axis of which is arranged closer to the housing than the longitudinal axis of another section of the same line which extends in the longitudinal direction and substantially parallel to the housing (Sancewich annotated FIG. 1 above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2017/0314469 A1 discloses a gas turbine engine assembly with bleed air and removal lines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745